Case 1:14-cv-03074-CMA-KMT Document 1216 Filed 05/28/19 USDC Colorado Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                              Judge Christine M. Arguello

   Civil Action No. 14-cv-03074-CMA-KMT

   JOHANA PAOLA BELTRAN,
   LUSAPHO HLATSHANENI,
   BEAUDETTE DEETLEFS,
   ALEXANDRA IVETTE GONZALEZ,
   JULIANE HARNING,
   NICOLE MAPLEDORAM,
   LAURA MEJIA JIMENEZ,
   SARAH CAROLINE AZUELA RASCON,
   CAMILA GABRIELA PEREZ REYES,
   CATHY CARAMELO,
   LINDA ELIZABETH,
   And those similarly situated,

         Plaintiffs,
   v.

   INTEREXCHANGE, INC.,
   USAUPAIR, INC.,
   GREATAUPAIR, LLC,
   EXPERT GROUP INTERNATIONAL INC., d/b/a Expert AuPair,
   EURAUPAIR INTERCULTURAL CHILD CARE PROGRAMS,
   CULTURAL HOMESTAY INTERNATIONAL,
   CULTURAL CARE, INC., d/b/a Cultural Care Au Pair,
   AUPAIRCARE INC.,
   AU PAIR INTERNATIONAL, INC.,
   APF GLOBAL EXCHANGE, NFP, d/b/a/ Aupair Foundation,
   AMERICAN INSTITUTE FOR FOREIGN STUDY, d/b/a Au Pair in America,
   AMERICAN CULTURAL EXCHANGE, LLC, d/b/a GoAuPair,
   AGENT AU PAIR,
   A.P.E.X. AMERICAN PROFESSIONAL EXCHANGE, LLC, d/b/a ProAuPair,
   20/20 CARE EXCHANGE, INC., d/b/a The International Au Pair Exchange,
   ASSOCIATES IN CULTURAL EXCHANGE, d/b/a GoAuPair, and
   GOAUPAIR OPERATIONS, LLC, d/b/a GoAuPair,

         Defendants.
Case 1:14-cv-03074-CMA-KMT Document 1216 Filed 05/28/19 USDC Colorado Page 2 of 2




        ORDER GRANTING LEAVE TO SEND NOTICE OF CHANGED SETTLEMENT
                          FAIRNESS HEARING DATE


           This matter is before the Court on Plaintiffs’ Unopposed Motion for Leave to

   Send Notice Re: Changed Settlement Fairness Hearing Date (Doc. # 1215).

           Good cause appearing, the Court GRANTS the Motion for Leave (Doc. # 1215).

   It is

           FURTHER ORDERED that Class Counsel shall promptly send the Class and its

   opt-outs the following information via email:


                 INFORMATION ONLY – NO ACTION REQUIRED

                 The date of the Fairness Hearing has been changed to July 18, 2019, at
                 9:00 a.m. in Courtroom A602 at the United States District Court for the
                 District of Colorado, Alfred A. Arraj United States Courthouse, 901 19th
                 Street, Denver, Colorado.

                 Only the hearing date has changed. There is no change to the proposed
                 settlement or the case.

                 There is nothing for you to do unless you wish to attend or participate in
                 the hearing. For more information about the settlement and the hearing,
                 please see www.aupairclassaction.com




           DATED: May 28, 2019
                                                       BY THE COURT:



                                                       _______________________________
                                                       CHRISTINE M. ARGUELLO
                                                       United States District Judge

                                                   2
